

EMPLOYMENT AGREEMENT


This Agreement is entered into effective as of the 15th day of December 2008, by
and between Sonic Corp. (the “Corporation”), a Delaware corporation, and Claudia
San Pedro (the “Employee”).


RECITALS


Whereas, the Employee is currently serving as the Vice President of Investor
Relations and Treasurer of the Corporation and is an integral part of its
management; and


Whereas, the Employee and the Corporation acknowledge that they previously
entered into an Employment Agreement dated January 31, 2007, which is hereby
canceled and superseded in its entirety by this Agreement; and


Whereas, the Corporation’s Board of Directors (the “Board”) has determined that
it is appropriate to support and encourage the attention and dedication of
certain key members of the Corporation’s management, including Employee, to
their assigned duties without distraction and potentially disturbing
circumstances arising from the possibility of a Change in Control (herein
defined) of the Corporation; and


Whereas, the Corporation desires to continue the services of Employee, whose
experience, knowledge and abilities with respect to the business and affairs of
the Corporation will be extremely valuable to the Corporation; and


Whereas, the parties hereto desire to enter into this Agreement setting forth
the terms and conditions of the employment relationship of the Corporation and
Employee.


Now, therefore, it is agreed as follows:


ARTICLE I
Term of Employment


1.1           Term of Employment.  The Corporation shall employ Employee for a
period of one year from the date hereof (the “Initial Term”).


1.2           Extension of Initial Term.  Upon each annual anniversary date of
this Agreement, this Agreement shall be extended automatically for successive
terms of one year each, unless either the Corporation or the Employee gives
contrary written notice to the other not later than the annual anniversary
date.  As used herein, “Term” shall mean the Initial Term together with any
renewal term(s) pursuant to this Section 1.2.  


1.3           Termination of Agreement and Employment.  The Corporation may
terminate this Agreement and the Employee’s employment at any time effective
upon written notice to the Employee.  The Employee may terminate this Agreement
and the Employee’s employment only after at least 30 days’ written notice to the
Corporation, unless otherwise agreed by the Corporation.





 
 

--------------------------------------------------------------------------------

 

ARTICLE II
Duties of the Employee


Employee shall serve as the Vice President of Investor Relations and Treasurer
of the Corporation.  Employee shall do and perform all services, acts, or things
necessary or advisable to manage and conduct the business of the Corporation
consistent with such position subject to such policies and procedures as may be
established by the Board.


ARTICLE III
Compensation


3.1           Salary.  For Employee’s services to the Corporation as the Vice
President of Investor Relations and Treasurer, Employee shall be paid a salary
at the annual rate of $160,000 (herein referred to as “Salary”), payable in
twenty-four equal installments on the first and fifteenth day of each month.  On
the first day of each calendar year during the term of this Agreement with the
Corporation, Employee shall be eligible for an increase in Salary based on an
evaluation of Employee’s performance during the past year with the
Corporation.  During the term of this Agreement, the Salary of the Employee
shall not be decreased at any time from the Salary then in effect unless agreed
to in writing by the Employee.


3.2           Bonus.  The Employee shall be entitled to participate in an
equitable manner with other officers of the Corporation in discretionary cash
bonuses as authorized by the Board.  Such bonuses shall be paid not later than
the 15th day of the third month following the later of the end of the
Corporation’s tax year or the Employee’s tax year in which the bonuses are no
longer subject to a substantial risk of forfeiture (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).


ARTICLE IV
Employee Benefits


4.1           Use of Automobile. The Corporation shall provide Employee with
either the use of an automobile for business and personal use or a cash car
allowance in accordance with the established company car policy of the
Corporation.  The Corporation shall pay all expenses of operating, maintaining
and repairing the automobile provided by the Corporation and shall procure and
maintain automobile liability insurance in respect thereof, with such coverage
insuring each Employee for bodily injury and property damage.  Reimbursement of
automobile-related expenses shall be made as soon as practicable after the
request for reimbursement is submitted, but in no event later than the last day
of the calendar year next following the calendar year in which such expense was
incurred.  Additionally, neither the provision of in-kind benefits nor the
reimbursement of expenses in any one calendar year shall affect the level or
amount of in-kind benefits to be provided, or the expenses eligible for
reimbursement, in any other calendar year.  The Employee’s right to
reimbursement or in-kind benefits under this Section 4.1 is not subject to
liquidation or exchange for another benefit.


4.2           Medical, Life and Disability Insurance Benefits.  The Corporation
shall provide Employee with medical, life and disability insurance benefits in
accordance with the established benefit policies of the Corporation.
 

2

--------------------------------------------------------------------------------


4.3           Working Facilities.  Employee shall be provided adequate office
space, secretarial assistance, and such other facilities and services suitable
to Employee’s position and adequate for the performance of Employee’s duties.


4.4           Business Expenses.  Employee shall be authorized to incur
reasonable expenses for promoting the business of the Corporation, including
expenses for entertainment, travel, and similar items.  The Corporation shall
reimburse Employee for all such expenses upon the presentation by Employee, from
time to time, of an itemized account of such expenditures. Reimbursement shall
be made as soon as practicable after the request for reimbursement is submitted,
but in no event later than the last day of the calendar year next following the
calendar year in which such expense was incurred.  Additionally, the
reimbursement of expenses in any one calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year.  The Employee’s right to
reimbursement under this Section 4.4 is not subject to liquidation or exchange
for another benefit.


4.5           Vacations.  Employee shall be entitled to an annual paid vacation
commensurate with the Corporation’s established vacation policy for
officers.  The timing of paid vacations shall be scheduled in a reasonable
manner by the Employee.


4.6           Disability Benefit.  Upon disability (as defined herein) of the
Employee, the Employee shall be entitled to receive up to six months’ of
Employee’s Salary (less any deductions required by law) payable in twelve equal
installments of 1/24 of the Salary, with the first installment occurring on the
first regularly scheduled payroll date following the determination of disability
and the remaining installments occurring on a semi-monthly basis thereafter,
provided that such disability payments shall continue only so long as the
disability continues, and provided further that each such disability payment
shall be reduced by any benefit payment the Employee is entitled to receive
under the Corporation’s group disability insurance plans during the
corresponding payroll period.


4.7           Term Life Insurance.  The Corporation shall purchase term life
insurance on the life of the Employee having a face value of four times the
Employee’s Salary (to be changed as salary adjustments are made) or the face
value of life insurance that can be purchased based upon the Employee’s health
history with the Corporation paying the standard premium rate for term insurance
under its then current insurance program at the Employee’s age and assuming good
health, whichever amount is lesser, provided that such insurance can be obtained
by the Corporation in a manner which meets the requirements for deductibility by
the Corporation under Section 79 of the Code.


4.8           Compensation Defined.  Compensation shall be defined as all
monetary compensation and all benefits described in Articles III and IV
hereunder (as adjusted during the term hereof).


ARTICLE V
Termination


5.1           Separation from Service.  For purposes of this Agreement, the
terms “terminate,” “terminated” and “termination” with respect to the Employee’s
employment mean a termination of the Employee’s employment that constitutes a
“separation from service” within the meaning of the default rules of Section
409A of the Code.
 
3

--------------------------------------------------------------------------------


 
5.2           Death.  Employee’s employment hereunder shall be terminated upon
the Employee’s death.


5.3           Disability.  The Corporation may terminate Employee’s employment
hereunder in the event Employee is disabled and such disability continues for
more than 180 days.  “Disability” shall be defined as the inability of Employee
to render the services required of him under this Agreement, with or without a
reasonable accommodation, as a result of physical or mental incapacity.


5.4           Cause.


(a)           The Corporation may terminate Employee’s employment hereunder for
Cause.  For the purpose of this Agreement, “Cause” shall mean (i) the willful
and intentional failure by Employee to substantially perform Employee’s duties
hereunder, other than any failure resulting from Employee’s incapacity due to
physical or mental incapacity, or (ii) commission by Employee, in connection
with Employee’s employment by the Corporation, of an illegal act or any act
(though not illegal) which is not in the ordinary course of the Employee’s
responsibilities and exposes the Corporation to a significant level of undue
liability.  For purposes of this paragraph, no act or failure to act on
Employee’s part shall be considered to have met either of the preceding tests
unless done or omitted to be done by Employee without a reasonable belief that
Employee’s action or omission was in the best interest of the Corporation.


(b)           Notwithstanding the foregoing, Employee shall not be deemed to
have been terminated for cause unless such action is ratified by the affirmative
vote of not less than two-thirds of the entire membership of the Board at a
meeting held within 30 days of such termination (after reasonable notice to
Employee and an opportunity for Employee to be heard by members of the Board)
confirming that Employee was guilty of the conduct set forth in this Section
5.4.  Ratification by the Board will be effective as of the original date of
termination of Employee.


5.5           Compensation Upon Termination for Cause or Upon Resignation By
Employee.  Except as otherwise set forth in Section 5.8 hereof, if Employee’s
employment shall be terminated for Cause or if Employee shall resign Employee’s
position with the Corporation, the Corporation shall pay Employee’s Compensation
only through the last day of Employee’s employment by the Corporation.  The
Corporation shall then have no further obligation to Employee under this
Agreement.  If the Board, pursuant to Section 5.4(b), votes to classify
Employee’s termination as “not for cause,” then Employee shall be compensated
pursuant to Section 5.6 below.


5.6           Compensation Upon Termination Other Than For Cause Or
Disability.  Except as otherwise set forth in Section 5.8 hereof, if the
Corporation shall terminate Employee’s employment other than for Cause or
Disability, the Corporation shall continue to be obligated to pay six months’ of
Employee’s Salary (payable in 12 equal installments, with the first installment
occurring on the first regularly scheduled payroll date following the date of
termination, and the remaining installments occurring on a semi-monthly basis
thereafter), but shall not be obligated to provide any other benefits described
in Articles III and IV hereof, except to the extent required by law.
 
4

--------------------------------------------------------------------------------



 
5.7           Compensation Upon Non-Renewal of Agreement.  Except as otherwise
set forth in Section 5.8 hereof, if the Corporation shall give notice to
Employee in accordance with Section 1.2 hereof that this Agreement will not be
renewed but Employee’s employment is not terminated, the Corporation shall
continue to be obligated to pay Employee’s Salary for a period of six months
beginning on the date notice of non-renewal is given, on regularly scheduled
payroll dates, but shall not be obligated to provide any other benefits
described in Articles III and IV hereof, except to the extent required by law.


5.8           Termination of Employee or Resignation by Employee for Good
Reason Following a Change in Control.  If at any time within the first twelve
months subsequent to a Change in Control, the Employee’s employment with the
Corporation is terminated other than as provided for in Section 5.2, 5.3 or 5.4
hereof, or the Corporation violates any provision of this Agreement or Employee
shall resign Employee’s employment for Good Reason (as defined herein), the
Corporation shall be obligated to pay to Employee a severance payment in an
amount equal to two times the Employee’s compensation payable under paragraph
5.6 above, but in no event to exceed an amount equal to $1.00 less than three
times the mean average annual compensation paid to Employee by the Corporation
and any of its subsidiaries during the five calendar years ending before the
date on which the Change in Control occurred (or if Employee was not employed
for that entire five year period, then the mean average annual compensation paid
to employee during such shorter period, with the Employee’s compensation
annualized for any calendar year during which the employee was not employed for
the entire calendar year); provided, however, that if the severance payment
under this Section 5.8, either alone or together with any other payments or
compensation which Employee has a right to receive from the Corporation, would
constitute a “parachute payment” (as defined in Section 280G (or any equivalent
term defined in any successor or equivalent provision) of the Code), then such
severance payment shall be reduced to the largest amount as will result in no
portion of the severance payment under this Section 5.8 being subject to the
excise tax imposed by Section 4999 (or any successor or equivalent provision) of
the Code.  For the purpose of this Section 5.8, the Employee’s annual
compensation from the Corporation and its subsidiaries for a given year shall
equal Employee’s compensation as reflected on Employee’s Form W-2 for that year
(unless the Employee was not employed for the entire calendar year, in which
case Employee’s Form W-2 compensation for such year shall be annualized).  The
determination of any reduction in severance payment under this Section 5.8
pursuant to the foregoing provision shall be conclusive and binding on the
Corporation.


If the Change in Control implicated by this Section 5.8 is also a “change in
control event” within the meaning of the default rules of the final regulations
promulgated under Section 409A(a)(2)(A)(v) of the Code, then the severance
payment due under this Section 5.8 shall be made in a lump sum, payable no later
than the 15th day of the third month following the later of the end of the
Corporation’s tax year or the Employee’s tax year in which occurs the Employee’s
effective date of termination under this Section 5.8.  If the Change in Control
is not a “change in control event” within the meaning of the default rules of
the final regulations promulgated under Section 409A(a)(2)(A)(v) of the Code,
the severance payment contemplated by this Section 5.8 shall be made in twelve
semi-monthly installment payments, beginning on the first regularly scheduled
payroll date following the Employee’s effective date of termination under this
Section 5.8.  For purposes of this Section 5.8, the Employee’s effective date of
termination shall mean, as applicable, (x) the effective date of such
termination of employment by the Corporation or (y) the effective date of the
Employee’s resignation for Good Reason, which date shall be stated in the
Employee’s written notice to the Corporation of his resignation for Good Reason
and shall be no later than 60 days following the date of such notice.
 

5

--------------------------------------------------------------------------------


“Good Reason” shall mean any of the following which occur during the term of
this Agreement without Employee’s express written consent:


In the Event of a Change in Control:
 
(a)           the assignment to Employee of duties inconsistent with Employee’s
position, office, duties, responsibilities and status with the Corporation
immediately prior to a Change in Control; or, a change in Employee’s titles or
offices as in effect immediately prior to a Change in Control; or, any removal
of Employee from or any failure to reelect Employee to any such position or
office, except in connection with the termination of Employee’s employment by
the Corporation for Disability or Cause or as a result of Employee’s death or by
Employee other than for Good Reason as set forth in this Section 5.8(a); or
 
(b)           a reduction by the Corporation in Employee’s Salary as in effect
as of the date of this Agreement or as the same may be increased from
time-to-time during the term of this Agreement or the Corporation’s failure to
increase (within twelve months of the Employee’s last increase in Salary)
Employee’s Salary after a Change in Control in an amount which at least equals,
on a percentage basis, the highest percentage increase in salary for all
officers of the Corporation or any parent or affiliated company effected in the
preceding twelve months; or
 
(c)           the failure of the Corporation to provide Employee with the same
fringe benefits (including, without limitation, life insurance plans, medical or
disability plans, retirement plans, incentive plans, stock option plans, stock
purchase plans, stock ownership plans, or bonus plans) that were provided to
Employee immediately prior to the Change in Control, or with a package of fringe
benefits that, if one or more of such benefits varies from those in effect
immediately prior to such Change in Control, is in Employee’s sole judgment
substantially comparable in all material respects to such fringe benefits taken
as a whole; or


(d)           relocation of the Corporation’s principal executive offices to a
location outside of Oklahoma City, Oklahoma, or Employee’s relocation to any
place other than the location at which Employee performed Employee’s duties
prior to a Change in Control, except for required travel by Employee on the
Corporation’s business to an extent substantially consistent with Employee’s
business travel obligations at the time of the Change in Control; or


(e)           any failure by the Corporation to provide Employee with the same
number of paid vacation days to which Employee is entitled at the time of the
Change in Control; or
 
(f)           the failure of a successor to the Corporation to assume the
obligation of this Agreement as set forth in Section 7.1 herein.
 
5.9           Change in Control.  For the purposes of this Agreement, the phrase
“change in control” shall mean any of the following events:
 
6

--------------------------------------------------------------------------------


 
(a)           Any consolidation or merger of the Corporation in which the
Corporation is not the continuing or surviving corporation or pursuant to which
shares of the Corporation’s capital stock would convert into cash, securities or
other property, other than a merger of the Corporation in which the holders of
the Corporation’s capital stock immediately prior to the merger have the same
proportionate ownership of capital stock of the surviving corporation
immediately after the merger;


(b)           Any sale, lease, exchange or other transfer (whether in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Corporation;
 
(c)           The stockholders of the Corporation approve any plan or proposal
for the liquidation or dissolution of the Corporation;
 
(d)           Any person (as used in Section 13(d) and 14(d)(2) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
the beneficial owner (within the meaning of Rule 13D-3 under the Exchange Act)
of 50% or more of the Corporation’s outstanding capital stock;


(e)           During any period of two consecutive years, individuals who at the
beginning of that period constitute the entire Board of Directors of the
Corporation cease for any reason to constitute a majority of the Board of
Directors unless the election or the nomination for election by the
Corporation’s stockholders of each new director received the approval of the
Board of Directors by a vote of at least two-thirds of the directors then and
still in office and who served as directors at the beginning of the period; or


(f)           The Corporation becomes a subsidiary of any other corporation.


ARTICLE VI
Obligation to Mitigate Damages; No Effect
on Other Contractual Rights


6.1           Mitigation.  The Employee shall not have any obligation to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise. However, all payments required under
the terms of this Agreement shall cease 30 days after the acceptance by the
Employee of employment by another employer; provided that, this limitation shall
not apply to payments due under paragraph 5.8, above.


6.2           Other Contractual Rights.  The provisions of this Agreement, and
any payment provided for hereunder shall not reduce any amount otherwise
payable, or in any way diminish Employee’s existing rights, or rights which
would accrue solely as a result of passage of time under any employee benefit
plan or other contract, plan or arrangement of which Employee is a beneficiary
or in which Employee participates.




ARTICLE VII
Successors to the Corporation


7.1           Assumption.  The Corporation will require any successor or
assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of all or substantially all of the
 
7

--------------------------------------------------------------------------------


 
business and/or assets of the Corporation, by agreement in form and substance
reasonably satisfactory to Employee, to expressly, absolutely and
unconditionally assume and agree to perform this Agreement in the same manner
and to the same extent that the Corporation would be required to perform it if
no such succession or assignment had taken place.  Any failure by the
Corporation to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement.


7.2           Employee’s Successors and Assigns.  This Agreement shall inure to
the benefit of and be enforceable by Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Employee should die while any amounts are still
payable to Employee hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee or other designee or, if there is no such designee,
to Employee’s estate.


ARTICLE VIII
Restrictions on Employee


8.1           Confidential Information.  During the term of the Employee’s
employment and for a period of twelve months thereafter, the Employee shall not
divulge or make accessible to any party any Confidential Information, as defined
below, of the Corporation or any of its subsidiaries, except to the extent
authorized in writing by the Corporation or otherwise required by law.  The
phrase “Confidential Information” shall mean the unique, proprietary and
confidential information of the Corporation and its subsidiaries, consisting of:
(1) confidential financial information regarding the Corporation or its
subsidiaries, (2) confidential recipes for food products; (3) confidential and
copyrighted plans and specifications for interior and exterior signs, designs,
layouts and color schemes; (4) confidential methods, techniques, formats,
systems, specifications, procedures, information, trade secrets, sales and
marketing programs; (5) knowledge and experience regarding the operation and
franchising of Sonic drive-in restaurants; (6) the identities and locations of
Sonic’s franchisees, Sonic drive-in restaurants, and suppliers to Sonic’s
franchisees and drive-in restaurants; (7) knowledge, financial information, and
other information regarding the development of franchised and company-store
restaurants; (8) knowledge, financial information, and other information
regarding potential acquisitions and dispositions; and (9) any other
confidential business information of the Corporation or any of its subsidiaries.
The Employee shall give the Corporation written notice of any circumstances in
which Employee has actual notice of any access, possession or use of the
Confidential Information not authorized by this Agreement.


8.2           Restrictive Covenant.  During the term of Employee’s employment,
the Employee shall not retain in or have any interest, directly or indirectly,
in any business competing with the business being conducted by the Corporation
or any of its subsidiaries, without the Corporation’s prior written
consent.  For the six month period immediately following the termination of
Employee’s employment, the Employee shall not engage in or have any interest,
directly or indirectly, in any fast food restaurant business that has a menu
similar to that of a Sonic drive-in restaurant (such as hamburgers, hot dogs,
onion rings and similar items customarily sold by Sonic drive-in restaurants),
or which has an appearance similar to that of a Sonic drive-in restaurant (such
as color pattern, use of canopies, use of speakers and menu housings for
ordering food, or other items that are customarily used by a Sonic drive-in
restaurant), and which operates such restaurants within a three mile radius of
any Sonic drive-in restaurant.
 

8

--------------------------------------------------------------------------------


ARTICLE IX
Miscellaneous


9.1           Indemnification.  To the full extent permitted by law, the Board
shall authorize the payment of expenses incurred by or shall satisfy judgments
or fines rendered or levied against Employee in any action brought by a
third-party against Employee (whether or not the Corporation is joined as a
party defendant) to impose any liability or penalty on Employee for any act
alleged to have been committed by Employee while employed by the Corporation
unless Employee was acting with gross negligence or willful
misconduct.  Payments authorized hereunder shall include amounts paid and
expenses incurred in settling any such action or threatened action.


9.2           Resolution of Disputes.  The following provisions shall apply to
any controversy between the Employee and the Corporation and its subsidiaries
and the Employee (including any director, officer, employee, agent or affiliate
of the Corporation and its subsidiaries) whether or not relating to this
Agreement.


 (a)          Arbitration. The parties shall resolve all controversies by final
and binding arbitration in accordance with the Rules for Commercial Arbitration
(the “Rules”) of the American Arbitration Association in effect at the time of
the execution of this Agreement and pursuant to the following additional
provisions:


(1)           Applicable Law.  The Federal Arbitration Act (the “Federal Act”),
as supplemented by the Oklahoma Arbitration Act (to the extent not inconsistent
with the Federal Act), shall apply to the arbitration and all procedural matters
relating to the arbitration.


(2)           Selection of Arbitrators.  The parties shall select one arbitrator
within 10 days after the filing of a demand and submission in accordance with
the Rules.  If the parties fail to agree on an arbitrator within that 10-day
period or fail to agree to an extension of that period, the arbitration shall
take place before an arbitrator selected in accordance with the Rules.


(3)           Location of Arbitration.  The arbitration shall take place in
Oklahoma City, Oklahoma, and the arbitrator shall issue any award at the place
of arbitration.  The arbitrator may conduct hearings and meetings at any other
place agreeable to the parties or, upon the motion of a party, determined by the
arbitrator as necessary to obtain significant testimony or evidence.


(4)           Enforcement of Award.  The prevailing party shall have the right
to enter the award of the arbitrator in any court having jurisdiction over one
or more of the parties or their assets.  The parties specifically waive any
right they may have to apply to any court for relief from the provisions of this
Agreement or from any decision of the arbitrator made prior to the award.


 (b)         Attorneys’ Fees and Costs.  The prevailing party to the arbitration
shall have the right to an award of its reasonable attorneys’ fees and costs
(including the cost of the arbitrator) incurred after the filing of the demand
and submission.  If the Corporation or any of its subsidiaries prevails, the
award shall include an amount for that portion of the
 
9

--------------------------------------------------------------------------------


 
administrative overhead reasonably allocable to the time devoted by the in-house
legal staff of the Corporation or any subsidiary.


(c)           Excluded Controversies.  At the election of the Corporation or its
subsidiaries, the provisions of this Section 9.2 shall not apply to any
controversies relating to the enforcement of the covenant not to compete or the
use and protection of the trademarks, service marks, trade names, copyrights,
patents, confidential information and trade secrets of the Corporation or its
subsidiaries, including (without limitation) the right of the Corporation or its
subsidiaries to apply to any court of competent jurisdiction for appropriate
injunctive relief for the infringement of the rights of the Corporation or its
subsidiaries.


(d)           Other Rights.  The provisions of this Section 9.2 shall not
prevent the Corporation, its subsidiaries, or the Employee from exercising any
of their rights under this agreement, any other agreement, or under the common
law, including (without limitation) the right to terminate any agreement between
the parties or to end or change the party’s legal relationship.


9.3           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter of this Agreement and replaces
and supersedes all other written and oral agreements and statements of the
parties relating to the subject matter of this Agreement.


9.4           Notices.  Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing and sent by mail to Employee’s
residence, in the case of Employee, or to its principal office, in the case of
the Corporation.


9.5           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by any party.


9.6           Amendment.  No amendment or modification of this Agreement shall
be deemed effective unless or until executed in writing by the parties hereto.


9.7           Validity.  This Agreement, having been executed and delivered in
the State of Oklahoma, its validity, interpretation, performance and enforcement
will be governed by the laws of that state.


9.8           Section Headings.  Section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


9.9           Counterpart Execution.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.


9.10         Exclusivity.  Specific arrangements referred to in this Agreement
are not intended to exclude Employee’s participation in any other benefits
available to executive personnel generally or to preclude other compensation or
benefits as may be authorized by the Board from time to time.
 
10

--------------------------------------------------------------------------------



 
9.11         Partial Invalidity.  If any provision in this Agreement is held by
a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.
 
9.12         Section 409A of the Code.
 
 (a)         Notwithstanding anything herein to the contrary, if, at the time of
the Employee’s termination of employment with the Corporation, the Employee is a
“specified employee” within the meaning of Section 409A of the Code, as
determined under the Corporation’s established methodology for determining
specified employees, then, solely to the extent necessary to avoid the
imposition of additional taxes, penalties or interest under Section 409A of the
Code, any payments to the Employee hereunder which provide for the deferral of
compensation, within the meaning of Section 409A of the Code (which shall not
include any compensation that is exempt from Section 409A of the Code), and
which are scheduled to be made as a result of the Employee’s termination of
employment during the period beginning on the date of the Employee’s date of
termination and ending on the six-month anniversary of such date shall be
delayed and not paid to the Participant until the first business day following
such sixth month anniversary date, at which time such delayed amounts will be
paid to the Employee in a cash lump sum.  If the Employee dies on or after the
date of the Employee’s date of termination and prior to the payment of the
delayed amounts pursuant to this Section 9.12, any amount delayed pursuant to
this Section 9.12 shall be paid to the Employee’s estate within 30 days
following the Employee’s death.  


 (b)         To the extent this Agreement is subject to Section 409A of the
Code, the Corporation and Employee intend all payments under this Agreement to
comply with the requirements of such section, and this Agreement shall, to the
extent reasonably practicable, be operated and administered to effectuate such
intent.  


In witness whereof, the Corporation has caused this Agreement to be executed and
its seal affixed hereto by its officers thereunto duly authorized; and the
Employee has executed this Agreement, as of the day and year first above
written.
 
 
The Corporation:  
 
 
 
 
The Employee:   
Sonic Corp. 
 
By:  /s/ W. Scott McLain
        Name:  W. Scott McLain
        Title:    President
                                                                  
/s/ Claudia San Pedro
Name:  Claudia San Pedro


 
 
 

11
